Fourth Court of Appeals
                                San Antonio, Texas
                                     October 29, 2018

                                   No. 04-18-00412-CR

                                    Ramiro TREVINO,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 07-11-0317-CRA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER

       The State’s Unopposed Motion to Withdraw Original Brief and File Amended Brief is
hereby GRANTED. The State’s Amended Brief is deemed filed.



      It is so ORDERED on October 29, 2018.

                                                        PER CURIAM

      ATTESTED TO: _____________________
                  Keith E. Hottle
                  Clerk of Court